66171: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66171


Short Caption:IN REL DISCIPLINE OF ROBERT FRYClassification:Bar Matter - Discipline - Appeal


Lower Court Case(s):NONECase Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/03/2014How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert J. FryDavid R. Grundy
							(Lemons, Grundy & Eisenberg)
						


RespondentThe State Bar of NevadaDavid A. Clark
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/29/2014OpenRemittitur



14-39372: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/30/2014Filing FeeFiling fee waived. Bar Matter.


07/30/2014Record on Appeal DocumentsFiled Record of Bar Proceedings.14-24854




07/30/2014Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument.14-24857




08/26/2014Order/IncomingFiled Order from United States District Court, District of Nevada.14-28155




09/03/2014Case Status UpdateSubmitted for Decision.


12/03/2014Order/Dispositional BarFiled Order Rejecting Conditional Plea Agreement and Remanding for further Proceedings. "We reject the conditional guilty plea agreement and remand this matter to the Northern Nevada Disciplinary Board for further proceedings." Hardesty, J., with whom, Gibbons, C.J. and Parraguirre, J., agree, dissenting. EN BANC14-39372